— Motion to dismiss appeal granted unless within ten days of the service of an order entered upon this decision the appellant shall file an undertaking with two sufficient sureties to the effect that he will pay all costs and damages which may be awarded against him upon the appeal not exceeding $250 and unless his case on appeal and brief are printed and filed with this court on or before August 16, 1941, and the ease noticed by him for the September Order and General Calendar Term of this court, commencing September 22, 1941. E such conditions are complied with the motion to dismiss the appeal is denied. Respondent, the moving party, may have ten dollars costs which shall be paid at the time the undertaking is filed. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.